CORRECTED EXAMINER'S AMENDMENT
The previous Examiner’s amendment mailed on 2/19/2021 stated that claim 18 had been replaced.  The Examiner’s amendment should have said claim 14 had been replaced.  Claim 18 should remain canceled.

Claims 1, 2, 4-9, 11-15, 17, and 19-29 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Alexander on 3/11/2021.
The application has been amended as follows: 
The instant amendments are based off of the 1/20/2021 after final amendment claim set.
Claim 1 has been replaced by the following:
1.  A process for producing a fiber blend comprising steps of:
	(a) chemically pulping hardwood chips by kraft pulping to a kappa number of not less than 30 by reacting the hardwood chips with chemicals under pressure and temperature to separate pulp fibers from lignin by partially removing lignin from the hardwood chips to generate a first amount of pulp including a first accepts component and a first rejects component wherein the ratio of the weight of the first rejects component to the weight of the first amount of pulp comprises about 20% to about 50%;
	(b) separating the first accepts component from the first rejects component;
	(c) thickening the separated first rejects component;
	(d) performing a high consistency substantially mechanical pulping of the thickened first rejects component utilizing between about 5 to about 30 of energy per ton of the first rejects 
	(e) separating the second accepts component from the second rejects component; and
	(f) combining the first and the second accepts components to create the fiber blend, wherein the fiber blend has at least one of:  a fiber length distribution containing at least 2 weight percent of long fibers; and a fiber length distribution containing at least 15 weight percent of short fibers.

Claim 14 has been replaced by the following:
A process for producing a fiber blend comprising steps of:
	(a) chemically pulping wood chips by kraft pulping to a kappa number of not less than 50 by reacting the hardwood chips with chemicals under pressure and temperature to separate pulp fibers from lignin by partially removing lignin from the hardwood chips to generate a first amount of pulp including a first accepts component and a first rejects component;
	(b) separating the first accepts component from the first rejects component;
	(c) thickening the separated first rejects component;
	(d) substantially mechanical pulping the thickened first rejects component at a high consistency utilizing between about 5 to about 30 of energy per ton of the first rejects component to generate a second amount of pulp including a second accepts component and a second rejects component;
	(e) separating the second accepts component from the second rejects component; and
	(f) combining the first and the second accepts components to create a fiber blend, wherein the fiber blend has at least one of:  a fiber length distribution containing at least 2 weight percent of long fibers; and a fiber length distribution containing at least 15 weight percent of short fibers.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims remain allowed for the reasons stated in the previous notice of allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748